1

2

3

4

5                                     UNITED STATES DISTRICT COURT

6                                EASTERN DISTRICT OF CALIFORNIA

7

8     JOHNNY C. THOMAS,                                 Case No. 1:16-cv-00524-DAD-EPG
9                        Plaintiff,
                                                        ORDER APPOINTING COUNSEL
10           v.
11    MARK KUO,
12                       Defendant.
13

14          Plaintiff, Johnny C. Thomas, is a state prisoner proceeding pro se and in forma pauperis

15   with this civil rights action filed pursuant to 42 U.S.C. § 1983. The court finds the appointment of

16   counsel for plaintiff warranted. Chijioke O. Ikonte has been selected from the court’s pro bono

17   attorney panel to represent plaintiff and has agreed to be appointed.

18          Accordingly, IT IS HEREBY ORDERED that:

19      1. Chijioke O. Ikonte is appointed as counsel for plaintiff in the above entitled matter.

20      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

21          spark@caed.uscourts.gov if he has any questions related to the appointment.

22      3. The Clerk of the Court is directed to serve a copy of this order on Chijioke O. Ikonte,

23          Akudinobi & Ikonte, 3435 Wilshire Blvd., Suite 1520, Los Angeles, CA 90010.

24
     IT IS SO ORDERED.
25

26      Dated:     October 17, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27
28

                                                       1
